DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following limitations in the claims will be interpreted as argued by the applicant in the response dated 6/29/20:
In claims 1 and 12, “the controller circuit board configured to support” is interpreted as a special use machine that is programmed to perform the claimed functions.
In claims 4-6, 12, and 14, “the mass flow controller is configured to monitor and adjust (to maintain)” is interpreted as admitted prior art since “commercially available mass flow controllers are known to have a CPU, a flow rate sensor, a valve drive circuit, a driver/receiver circuit, A/D and D/A converters, a flow rate control valve, a piezo actuator, and a metal diaphragm to provide these capabilities”; see page 10 of applicant’s response dated 6/29/20.
In claims 8, 9, 17, and 18, “the controller circuit board is configured to wirelessly communicate” is interpreted as admitted prior art since “Wi-Fi router circuitry is well-known in the art”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A single torch brazing system” in the preamble and “a single torch brazing system” in the body of the claim.  It is unclear if these are the same systems or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claim 12 recites “A multiple torch brazing system” in the preamble and “a multiple torch brazing system” in the body of the claim.  It is unclear if these are the same systems or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claims 1 and 12 recite “A single torch brazing system” and “A multiple torch brazing system”, respectively.  “single” and “multiple” are being treated as intended use.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0083233 A1), in view of Peters et al. (US 8,525,077 B2),  Hajishah et al. (US 2019/0133824 A1), Fago et al. (US 5,883,615), Daniel (US 2015/0069029 A1), Chouinard et al. (US 2,356,215 A1), and Raycher et al. (US 4,804,811).
Regarding claim 1, Smith teaches:
A single torch brazing system [brazing system (200); figure 2A], the system comprising:
a controller circuit board having a processor and a memory [control system (296); 0033-0038]; and
a fuel gas input [inlet (230a)], a fuel gas output [outlet (230b)], an oxygen/air gas input [inlet (225a)], and an oxygen/air gas output [outlet (225b)]; 
wherein the controller circuit board is configured to store a plurality of jobs of flame presets in the memory [0026, 0028, 0031, 0051, 0061], 
wherein any job of the plurality of jobs of flame presets can be called up from the controller circuit board and cycled through [0031, 0051], 
wherein a job of the plurality of jobs of flame presets includes a plurality of selectable flame presets [0051-0052, 0059], and 
wherein each flame preset of the plurality of selectable flame presets defines a flame setting based on at least a flow rate of a fuel gas and a flow rate of an oxygen/air gas [0028].
Smith does not teach:
where the controller circuit board is configured to be used in both a single torch brazing system and a multiple torch brazing system with the controller circuit board being configured to support selection between a single torch configuration and a multiple torch configuration, and support operation of the single torch configuration or the multiple torch configuration as selected;
a touch screen display operatively connected to the controller circuit board; and 
a foot pedal operatively connected to the controller circuit board, 
wherein each job of the plurality of jobs of flame presets can be called up from the controller circuit board and cycled through in response to tapping the foot pedal, and
wherein each job of the plurality of jobs of flame presets corresponds to a sequence of joint brazings to be performed on a braze assembly.
Concerning the touch pad and foot pedal:
Smith teaches the interface may be a computer, a keyboard, and a pointing device, such as a mouse. Other input devices may include a microphone, an IR remote control, a track ball, a pen input device, a joystick, a game pad, a digitizing tablet, a satellite dish, a scanner, or the like.  A display can be employed with user interface 300 to present data that is electronically received from the processing unit. For example, the display can be an LCD, plasma, CRT, etc. monitor that presents data electronically; 0039-0040. 
Peters teaches using touch screen (120) with knobs 410 for controlling welding system (102); paragraph spanning columns 7 and 8.
Hajishah teaches computing system (100) comprising display (160), which may be a touch screen and foot pedal (200) wherein the foot pedal can be programmed to perform various functions such as selecting modes of operation; 0034-0041 and figures 1 and 2.
Fago teaches a foot control system (5) wherein engagement or depression of actuator pedal (18a) with the operator's foot will move the visual indicator (66) through the icon display in one direction, preferably to the right side of the display (60). If pedal (18a) is held down, the indicator 66 will continue to scroll right; 8:1-39 and figure 1.
Since Smith is open to any input device and display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the touch screen and knob concept of Peters into Smith in order to simplify the interface, i.e. no mouse or keyboard, so that the user could still operate certain functions using the knob even when wearing gloves, and/or because it is a known user interface setup, minus any unexpected results.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the foot pedal concept of Hajishah/Fago into Smith so that even more functions, such as selecting the mode of operation/job, can be done by tapping the foot pedal while still wearing gloves, and/or because it is a known user interface setup, minus any unexpected results.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to be able to cycle through all the jobs using the foot pedal because leaving some of the jobs out would render the function occasionally useful.  
Concerning each job of flame presets corresponding to the sequence of joint brazings:
Daniel teaches a job sequencer wherein the selection of a job corresponds to preset welding/brazing parameters and the sequence the joints are worked upon; 0041, 0046, 0049, and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store particular parameter sequences, such as set the flame presets, for each job so that they correspond to each braze joint of the brazement in order to eliminate manual adjustment, set up time, and/or human error.
Concerning the single/multiple configured controller:
Chouinard teaches piping torch gases to headers (43) wherein there is one inlet (45) and three outlets (46) for each header so that three torches can be used simultaneously; figures 3, 4, and 6. 
Raycher teaches individually controlling the power/welding parameters fed to multiple welding workstations via micromark (10) and multiplier (12); columns 2-3 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Chouinard header concept into the Smith brazing system so that it can be used with up to three different workstations/torches simultaneously, differently, and/or individually (a concept taught by Raycher), if desired.  In doing so there would be three fuel outlets corresponding to the single fuel inlet and three oxygen outlets corresponding to the single oxygen inlet wherein the outlets would correspond to three torches. 
Now that there are multiple workstations/torches it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concept of controlling each through a central unit as taught by Raycher.  In doing so, the Smith control system would also be configured to support the selection of one or more workstations/torches in order to be able to operate and be used as desired.   Furthermore, since a manifold has been incorporated as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the control system to be used to control and support each output individually so multiple and/or different brazing jobs can be performed simultaneously wherein each job uses a different torch.  Note that claim 1 does not exclude multiple outlets and one may choose to use only one brazing torch making the system “a single torch brazing system”.  
Concerning any claimed results, materials, and/or functions:
Lastly, since the prior art apparatus, i.e. the apparatus based on the combined prior art references above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Smith does not teach:
further comprising a fuel encoder knob and an oxygen/air encoder knob, wherein a flame preset of the plurality of selectable flame presets can be established in the memory of the controller circuit board by entering a setup mode of the controller circuit board via the touch screen display and using the fuel encoder knob and the oxygen/air encoder knob to independently adjust a flow rate of each of the fuel gas and the oxygen/air gas.
However, the incorporated Peter knobs can be established to do this.   
Regarding claim 4, Smith teaches:
a mass flow controller [pressure regulator valve (265a), micrometer valve (265b), and optionally pressure gauge (270)] operatively connected to the controller circuit board [control system (296)] and between the fuel gas input and the fuel gas output [figure 2A], wherein the mass flow controller is configured to monitor and adjust at least the flow rate of the fuel gas under the control of the controller circuit board [0020].
Regarding claim 5, Smith teaches:
a mass flow controller [pressure regulator valve (240a), micrometer valve (240b), and optionally pressure gauge (245)] operatively connected to the controller circuit board and between the oxygen/air gas input and the oxygen/air gas output [figure 2A], wherein the mass flow controller is configured to monitor and adjust at least the flow rate of the oxygen/air gas under the control of the controller circuit board [0020].
Regarding claim 6, the limitations of this claim are addressed in the rejection of claims 4 and 5 above.
Regarding claim 7, Smith does not teach:
a power supply board configured to supply electrical power to at least the controller circuit board.
The examiner notes that it is well-known in the art to use a power supply board to supply electrical power to the controller circuit board since such power supply boards are commercially available.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a power supply board for its intended purpose.   Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0083233 A1), in view of Peters et al. (US 8,525,077 B2),  Hajishah et al. (US 2019/0133824 A1), Fago et al. (US 5,883,615), Daniel (US 2015/0069029 A1), Chouinard et al. (US 2,356,215 A1), and Raycher et al. (US 4,804,811) as applied to claim 1 above, and further in view of Luce et al. (US 2010/0104736 A1).
Regarding claim 3, Smith does not teach:
a robot operatively connected to the controller circuit board via an automation interface, wherein the controller circuit board is configured to communicate with a programmable logic controller of the robot holding a brazing torch via the automation interface to control motion of the robot and to synchronize selected flame types to brazing positions of the robot during a brazing operation.
Daniel teaches in robotic work cells, the scheduling and performing of welding operations is largely automated; 0004.  
Luce teaches robot arm (104) moves in response to controller (130) and PLC (150), while PLC (150) and data recorder (190) provide sensor (142) data collection and processing, data analysis and process adjustment, adjustments in robot (100) movement, torch (300) oscillation, and torch (300) operation, including power, gas flow rates and material feed rates; 0014, 0119, and figure 5A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Luce concept of a PLC and robot into Smith in order to fully automate the brazing operation of Smith.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0083233 A1), in view of Peters et al. (US 8,525,077 B2), Chouinard et al. (US 2,356,215 A1), and Raycher et al. (US 4,804,811).
Regarding claim 12, Smith teaches:
A torch brazing system [brazing system (200); figure 2A], the system comprising: 
a controller circuit board having a processor and a memory [control system (296); 0033-0038]; 
a single fuel gas input [inlet (230a)] and a single fuel gas output [outlet (230b)]; 
a fuel gas mass flow controller [pressure regulator valve (265a), micrometer valve (265b), and optionally pressure gauge (270)] operatively connected to the controller circuit board [control system (296)] and between the single fuel gas input and the single fuel gas output [see figure 2A], wherein the fuel gas mass flow controller is configured to independently monitor and adjust at least flow rates of fuel gas under the control of the controller circuit board [0020-0023]; 
a single fuel gas input [inlet (230a)] and a single oxygen/air gas output [outlet (225b)]; and 
an oxygen/air/fuel gas mass flow controller [pressure regulator valves (240a, 265a), micrometer valves (240b, 265b), and optionally pressure gauges (245, 270)] operatively connected to the controller circuit board [control system (296)] and between the single oxygen/air gas input and the single oxygen/air gas output [see figure 2A], wherein the oxygen/air gas mass flow controller is configured to independently monitor and adjust at least flow rates of oxygen/air gas under the control of the controller circuit board [0020-0023].
	Smith does not teach:	
where the controller circuit board is configured to be used in both a single torch brazing system and a multiple torch brazing system with the controller circuit board being configured to support selection between a single torch configuration and a multiple torch configuration, and support operation of the single torch configuration or the multiple torch configuration as selected;
a touch screen display operatively connected to the controller circuit board; 
a plurality of fuel gas outputs;
a plurality of oxygen/air gas outputs;
Concerning the touch pad: refer to the rejection of claim 1 where this addressed.  
	Concerning the multiple outlets:
Chouinard teaches piping torch gases to headers (43) wherein there is one inlet (45) and three outlet (46) for each header so that three torches can be used simultaneously; figures 3, 4, and 6. 
Raycher teaches individually controlling the power/welding parameters fed to multiple welding workstations via micromark (10) and multiplier (12); columns 2-3 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Chouinard header concept into the Smith brazing system so that it can be used with up to three different workstations/torches simultaneously, differently, and/or individually (a concept taught by Raycher), if desired.  In doing so there would be three fuel outlets corresponding to the single fuel inlet and three oxygen outlets corresponding to the single oxygen inlet wherein the outlets would correspond to three torches. 
Now that there are multiple workstations/torches it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concept of controlling each through a central unit as taught by Raycher.  In doing so, the Smith control system would also be configured to support the selection of one or more workstations/torches in order to be able to operate and be used as desired.   Furthermore, since a manifold has been incorporated as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the control system to be used to control and support each output individually so a single, multiple, or different brazing jobs can be performed simultaneously wherein each job uses a different torch.  
Regarding claim 13, Smith does not teach:
a fuel encoder knob and an oxygen/air encoder knob, wherein flame settings can be established in the memory of the controller circuit board for a plurality of brazing torches by entering a setup mode of the controller circuit board via the touch screen display and using the fuel encoder knob and the oxygen/air encoder knob to independently adjust flow rates of the fuel gas for each of the plurality of fuel gas outputs and flow rates of the oxygen/air gas for each of the plurality of oxygen/air gas outputs.
However, the incorporated Peter knobs, as noted in the rejection of claim 12, can be established to do this.   
Regarding claim 14, Smith does not teach:
wherein the fuel gas mass flow controller and the oxygen/air gas mass flow controller are configured to independently monitor and adjust at least the flow rates of the fuel gas for each of the plurality of fuel gas outputs and the flow rates of the oxygen/air gas for each of the plurality of oxygen/air gas outputs under the control of the controlling circuit board to simultaneously maintain different desired flames corresponding to different selected flame settings for each of a plurality of brazing torches.
However, since a manifold has been incorporated as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the control system to control each output individually so multiple and/or different brazing jobs can be performed simultaneously wherein each job uses a different torch.   
Regarding claim 15, Smith does not teach:
a first RS232 interface configured to operatively connect the controller circuit board to the fuel gas mass flow controller; and a second RS232 interface configured to operatively connect the controller circuit board to the oxygen/air gas mass flow controller.
The examiner notes that that RS232 are well-known as interfaces for serial communication transmission of data since they are commercially available.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known means to operatively connect the computer to the valves, including RS232 interfaces, in order to transmit data back and forth, minus any unexpected results.  
Regarding claim 16, the limitations of this claim are addressed in the rejection of claim of claim 12 above.  
Claims 4-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0083233 A1), in view of Peters et al. (US 8,525,077 B2),  Hajishah et al. (US 2019/0133824 A1), Fago et al. (US 5,883,615), Daniel (US 2015/0069029 A1), Chouinard et al. (US 2,356,215 A1), and Raycher et al. (US 4,804,811) as applied to claim 1 above, in view of Applicant’s Admitted Prior Art (AAPA), or Smith et al. (US 2015/0083233 A1), in view of Peters et al. (US 8,525,077 B2), Chouinard et al. (US 2,356,215 A1), Raycher et al. (US 4,804,811) and Applicant’s Admitted Prior Art (AAPA).  This set of rejections applies should the applicant prove that Smith does not teach gas mass flow controllers.
Regarding claims 4-6 and 12, what Smith, Peters, Hajishah, Fago, Daniel, Chouinard, and Raycher teach is noted above however, what is not addressed, according to the above assumption, is the fuel gas mass flow controller.
AAPA teaches that it is known in the art that mass flow controllers can monitor and adjust, for example, flow rates. For example, commercially available mass flow controllers are known to have a CPU, a flow rate sensor, a valve drive circuit, a driver/receiver circuit, A/D and D/A converters, a flow rate control valve, a piezo actuator, and a metal diaphragm to provide these capabilities; see page 10 of arguments dated 6/29/20.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the pressure regulator valve (240a), micrometer valve (240b), and optionally pressure gauge (245) of Smith with the AAPA mass flow controller since it can independently monitor and control the flow of gas.
Regarding claims 13-16, apply the above rejections of these claims here and incorporate the AAPA mass flow controller when necessary.   
Claims 8-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0083233 A1), in view of Peters et al. (US 8,525,077 B2),  Hajishah et al. (US 2019/0133824 A1), Fago et al. (US 5,883,615), Daniel (US 2015/0069029 A1), Chouinard et al. (US 2,356,215 A1), and Raycher et al. (US 4,804,811), or Smith et al. (US 2015/0083233 A1), in view of Peters et al. (US 8,525,077 B2), Chouinard et al. (US 2,356,215 A1), Raycher et al. (US 4,804,811), and Applicant’s Admitted Prior Art (AAPA) as applied to claims 1 and 12 above, and further in view Dina et al. (US 2014/0052832 A1).
Regarding claims 8, 9, 17, and 18, Smith does not teach (note that the external computer is not positively claimed as part of the system but is still addressed):
a wireless router, wherein the wireless router is operatively connected to an external computer, and wherein the controller circuit board is configured to wirelessly communicate with the external computer via the wireless router for at least one of data collection and management of a software license by the external computer; and
wherein the wireless router is a Wi-Fi router and the controller circuit board is configured to wirelessly communicate with the external computer via the Wi-Fi router.
However, Smith teaches the computer/interface (300) may be part of a network and data may be stored remotely; 0041-0042.
Dina teaches the welding power supply unit (12) may provide access for data from the local wireless network (40) to be transferred to remote locations on the Internet (54) (e.g., to cloud storage, for example) through various hardware interfaces (e.g., a "back end" of the welding power supply unit (12)) such as, but not limited to, cellular network communications (56), Wi-Fi access (58), a wired Ethernet connection (60) (e.g., a local area network (LAN)), a global positioning system (GPS) (62), and so forth; 0028.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a Wi-Fi router to allow the Smith computer to send/receive data from the network/cloud/external server wirelessly for safe storage, as a back to the local computer, and/or to allow another user remote access to the data.
Regarding claims 10, 11, 19, and 20, these claims are not further limiting since the external drive is not positively claimed but will still be addressed.
wherein the external computer includes a dashboard user interface implemented as a software application running on the external computer as computer-executable instructions, wherein the dashboard user interface is configured to process collected data, collected by the external computer from the controller circuit board, to display to a user; and
wherein the collected data is related to at least one of an amount of time the brazing system was on during a brazing process, an amount of time that gas was flowing during the brazing process, settings associated with what the brazing system was doing and when during the brazing process, and diagnostic information.
Daniel teaches creating a job report to report on the welding/brazing job at hand so that the quality department may review the gathered data which is the number of welds performed, total and individual arc timing, sequence interruptions, errors, faults, wire usage, arc data, and the like; 0056.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to collect any data and all data concerning the braze process, including that claimed, especially the flame presets, for quality control purposes.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send this data to the network/cloud/external server so that a quality control worker could review the data remotely and/or at a later date.   It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use software as claimed so that the worker is able to see the data in a manner which is digestible.    

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
In response to the applicant emphasizing “that claim 1 herein claims the controller circuit board in a single torch brazing system, and claim 12 herein claims the same controller circuit board in a multiple torch brazing system.”  Whether the system is single or multiple is strictly intended use because the body of claims 1 and 12 do not limit the number of torches in use and allow the systems to be used in a either a single or multiple mode.  Additionally, claim 1 does not exclude multiple outlets and one may choose to use only one brazing torch making the multiple torch system “a single torch brazing system”.  In other words, depending on how the multiple torch system is used it may be a single or multiple torch system.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
The examiner believes the number of references is not excessive because this is due to the fact that the claimed subject matter mundanely spans across several arts and/or the applicant has failed in their duty of candor.  In the case of the arguments drawn to Chouinard, the examiner relied upon this reference to teach the extremely mundane concept of using a manifold to supply multiple torches via a single supply.   The applicant’s counter to this is to piecemeal attack Chouinard for everything else it was not relied upon to teach.  Smith, Peters, and Daniel are all the assignees highly relevant prior art but were not disclosed by the applicant/assignee and thus requiring the examiner to add them to his list of “excessive” references.  Hajishah and Fago go hand-in-hand in demonstrating the use of a foot pedal control is known in the art.  With that being said four of these references, Smith, Chouinard, Peters, and Daniel, would not be needed had the applicant properly fulfilled their duty of candor, while two others, Hajishah and Fago, generally reinforce each other.  Even so, the applicant has not shown how the number of these reference weigh against the obviousness of the claimed rejection.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, one starting with Smith, a single automated torch brazing system, and wanting to incorporate the centrally controlled multiple workstation concept of Raycher would not have needed the applicant’s disclosure to arrive at the claimed invention because all of the knowledge applied is that known to one of ordinary skill.  The examiner appreciates that Raycher is drawn to arc welding but the overall concept of using a centrally located controller that can distribute energy and process parameters to each workstation individually is a concept that can be applied to any joining system for the reasons noted in the rejection.   
As for the non-analogous art arguments, in addition to the previous response to these arguments dated 4/2/21, the examiner would like to add that the applicant has failed to establish who they believe is one of ordinary skill in the art.  Without this base line there is no point to this argument.  The examiner believes an industrial, electrical, computer, or welding engineer would have no problem understanding, applying, or combining any of the applied references.  In fact, all of these disciplines overlap when it comes to the art of computers/IT.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735      

/ERIN B SAAD/Primary Examiner, Art Unit 1735